                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-MC-141-MOC-DCK

 DUSTIN ZIMMERMAN,                                    )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 PHILIPS NORTH AMERICA, LLC, et al.,                  )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 6) filed by Charles E. Raynal, IV, concerning Lora A.

Brzezynski on September 14, 2020. Lora A. Brzezynski seeks to appear as counsel pro hac vice

for Plaintiff, Dustin Zimmerman. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 6) is GRANTED. Lora Z. Brzezynski

is hereby admitted pro hac vice to represent Plaintiff, Dustin Zimmerman.



                                     Signed: September 15, 2020




     Case 3:20-mc-00141-MOC-DCK Document 10 Filed 09/15/20 Page 1 of 1
